Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 1 of 11 PAGEID #: 22

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

TRACY.D.MARTIN.ebol.. S200 V4]

(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION) ne
lo PA Ree a

 

   

IF THE PLAINTIFF IS A PRISONER: PRISONER # _/-

 

 

‘ Mj, LITKOVITE
Govenor MIKE. DeWINE ct al...
(ENTER ABOVE THE NAME OF THE DEFENDANT IN THIS ACTION) REC EI VED

IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM:

JUN 1 2020

Wardenlehonon Cott. Clamp.‘ CHARDW. ace

CINCINNATI. OHIO

 

 

 

COMPLAINT
I. PARTIES TO THE ACTION:

PLAINTIFF: PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED.

TRACY.D. MARTIN #735406...

NAME - FULL NAME PLEASE - PRINT

PO. Box 56 lebanon. Core Camp

ADDRESS: STREET, CITY, STATE AND ZIP CODE

lebanon. Ohin-4+5.036.. woon en
NA. _ ne

TELEPHONE NUMBER

 

 

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE
WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT.
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 2 of 11 PAGEID #: 23

IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS

REQUIRED:

PREVIOUS LAWSUITS:

A.

HAVE YOU BEGUN OTHER LAWSUITS IN STATE OR FEDERAL COURT DEALING
WITH THE SAME FACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING
TO YOUR IMPRISONMENT? YES () NO Px

IF YOUR ANSWER TO AIS YES, DESCRIBE THE LAWSUIT IN THE SPACE BELOW.
(IF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

1. PARTIES TO THIS PREVIOUS LAWSUIT

PLAINTIFFS:

 

 

 

DEFENDANTS:

 

meee ae i ee ee ee ee!

 

2. COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT ,
NAME THE COUNTY)

3. DOCKET NUMBER

 

 

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

 

6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT

7, APPROXIMATE DATE OF THE DISPOSITION

-2-
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 3 of 11 PAGEID #: 24
PLACE OF PRESENT CONFINEMENT

 

A. IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES Dg NO ()

B. DID YOUPRESENT THE FACTS RELATING TO YOURCOMPLAINT IN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES () NOS?

C. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

 

 

 

2. WHAT WAS THE RESULT?

 

 

 

D. IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.

 

 

 

 

E. IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES () NO ()

F. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

 

 

 

2. WHAT WAS THE RESULT?

 

 

 

 
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 4 of 11 PAGEID #: 25

DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER SERVICE.

1 Governar MIKE De\WJINE

NAMES - FULL NAME PLEASE

 

 

 

 

 

 

 

 

2.
3.
4. wer ee — ote ee ee eee cenit ee ee ete
So
6

 

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 5 of 11 PAGEID #: 26
STATEMENT OF CLAIM
PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND
PLACES.

DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.

IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM
TN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED. YOU ARE NOT LIMITED TO THE
PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM
IMMEDIATELY BEHIND THIS PIECE OF PAPER.

__ foevempos. MIKE. De Wi Me Ags. shown. A. blentant

 

a x € io ¢ rs
CE LS UNS CP. PAS V¥ AID SC FACMOA-VWI?-OQECOLING SLO cea:
l feck
DO edefe# a Q DACCT ING: LACM ALB-ACALP , 7-293
- ft } c
Of OOCI ES): SICED OS SON YABKTIOW?)- PROS SIADLE YWFSe
mn ff 0% « : ¢ c
~o. FI. C92 1-979278--TALOUTIA LS -DOL263285-CE CEAIAG.----

sR OVID -. IT. Og P-ct£CInN- Cy. While he 2A GS.-JF-Ce lf —~ --+-

$20) ents a A DEI Y-ADCF EL GNL-ANUNIG i2y.. (x. £0 -

e 2 e e ec ¢
IT CODD SCL OFM? (ACEI E f2(5-- ODE) FS HOPISEO- FCS -€
f}_ - io Z :
t- . = OP FD ON-- BPO Ez, (ry f-— f) ; SOP] J - AAS FEO tA. 2 ey 2. FVM wo
sever = 2 Ct. -- L068 (-¥- 4.4}. £. CY Ff tot---tLf/C LS. > WA whe OY ee eee
TOV) CC-~Pat LheO-7772 2. VOL KP AGE popular =

bi : -canstibutas. Ceudl dnd. ne

   
 
    

 

 

 

 

»-/9, d., ZS. enn
Hot. Cor Pooch nw. YOLLE. Dus. - wportead. Phe VITUS.
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 6 of 11 PAGEID #: 27

D> Narch 72020 Governom DeWine issued .
Executive Ordex No.2OKRO-O/D declan Q state

of emergency atknowledatin COVID-/9 as @
botendial lengerous won ite which IDY Oo, the et:

the healt » Sore , ond welfsxe ss. . This shows 4 k
Poe ¢ 1S S/Jlouws ef Clw
then of He ofan ee Lhe pore On arch #2020,

the vo fee h Department acknowled ed thet
o7ge ethetinags o oO 2 “Ss e sed e 77. O
sedis fevers Ops In. Boing ousore fhe 7

OU EI? O eWlNE clo
all K-12 1 Bee oD)" ct) closed

n laces,oned ch;

foctities I7 the L352 e CP Ohic, Govemor et ere |
All pubete ond private gatherings of en Dumber o
People OCCYUsPIN ouside Q Oo S177 De Zig) on
Living uni one prohibsded.” He furthop stobed *A,

alherxy of more the . by a
a. of o%e 77 /0 pesple ts Prohibited
Governe » Del NE rmplimented the. Socvad Distanc ; ng

egurement, where there 2s meintainin of est SIX
feet vistence bstween People ,. fis feguler _
. CLEd7Ing o re OUCH SUTTOCE S- efe ons, wIthoa

cdoube Toe V/V was OWdole Pee ‘ “ang

Citeumstances one Sd et yleeds £3 curk th ol Ll
Potenti‘el of bis Ct ° “° a

On Marah 42,2020 Governor MIKE De WIME ,

bern ule Qware that for ptison + 7,
Bie28 Sie Rear had fr emensyee tenlgyly
Secyuri ty level, social distancing 7S impossible
ttro 2 ;
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 7 of 11 PAGEID #: 28

OS wellas th ' l : Foc ess iosel mot to
Snentjon the secesaibibsby de SFE LG BS

Cave) turned his back O77 these so0o7T Lo be
peleased prisoner's, refust to even mention
their condition in bis MUMEPOUS PEWS OAIGINS
_ and tegall exempted them from Executive Order
No, 2.020- Sp , Ln some %HONPC fuxa poste 2072, pri somers
who ave wards of the state, where excluded from
4y's Own imposed Jaw, being a second degree

 Pisdemegnor there uas?-le ally denyin
Loo sofe2 MCT aS them to hewille dsath.

In this on€é action Govervory De PHIWE displayed
culpability to Densel of Due Process; Excess/ve

Ff unis men Z, ond Cruel oned Unusual funtshment.

On Aprit 31,2200 The Cleyelond Plain Dealer repotted

- that OV o Marion lorrectionel Ings. '2Len had fested
_ positive fe COVID-/7, thet was 16% of Ohio's total cases-
e Lem De LAME effet even onion i¢ an Ais HeEUS
tiehne as fit ohdnt exist. B ley £,2020 1,746 otisoners
briefings ation and the ove Le mothin Z When

_ the NEWS could no lon e e Aidden, Gover-70r MIKE
. h e WINE pretended. Lo be und gre, Governor De WHINE
_ basically turned the situation ovet tr Annette Chambers-
_ Smith, he bDitector of the Ohio Department of

7 Rehabilitation ono berection he mast) Putocs g me) 1
_. Cursor olicy of socid ‘sTancing . let Poticy entarte
— 7ewW tol, j nigh TE n a , ond Jie domi ocbivit 7€S-
«tre 3
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 8 of 11 PAGEID #: 29

Dutin Q VIEWS brie wn olon wit Gov erno7___._
MIKE De WINE Ann te Chambers Smith ave

. Q qrend Idlusion of taking maforv efforts to .
 ptovide for the safety oF prisoners, but dis

illusion UIOS one 2 covet-u ora callous
_ olxs re atal or ay 3 prison f es ANNETTE
. CHA BERS SMITHs “Gd. wete akin to
_. providing 3 bandede toa terminal cancer
~ patien , At Le baenon Correctional Camp sinks
_. endl showers ate cleaned three (s)?ymes a day,
h

while, being used by neatly £00 prisoners bw)

—. -to_cleanifg betwéen use& Frisoners are a}
mask Mok wont protect you from ezzin Alven
. Covih- iy but Supposed£y fre vomid ou Pron .
S St edalin i2, Ulsoners wear masks outside
~ the cubic es, exce t when they are shoulder to
Shourder eating CNnNoW. The two (2) r)a n cubicles
—-.dfe approximately 3X8" but there js only a 22
_. foo wal cing area. As for social. i's fancing in the

ubicles , ich have bunk_beds)one Prise ery

_  mustsleep at the end of the bed whete the other
prisoner has 13 pie . “ ° ‘

—

May 6,2020 Mation Correctional Institution had
_ the nations largest outbreak of COVID-17, Manon
had 2,332 cases, comparing to Cuyahoga County
~ with 2,39¥ cases, although dhe county foes 3 vol

lorger Population. May [2,2020 the Marshall A
tre +
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 9 of 11 PAGEID #: 30

Pray rect, a rronproprt News onganization savd

. oni has the countries highest rote of CovID-19
~ per inmate , with 47 lead and 4, BOO testi

—hegitivs out ot. those tested, Moy 3, 2020 Governor
MIKE Baw imself said, re virus is still here,

its nek. OIG -U/ AY % Ie further steted, The Corona__

—_virvs p esentsa Gack, Q elangerous Hick. “Yet he.

se _does Cnabhing. t, o alleviate the Conditions poset
— by needles Yn cerceration. Obviously, pew fies
< JS far More important than hum ar Life.

 

 

 

—_— ~ flog 2020 Governor MINKE De W! NE, when OC
 refe "g to using. Bnown safety measures at bars
_ ts testautants said," They have an on anion to.
Control the environment. 2 Ot f ff ai Jer na —
situation where the at control’ it nyheed
__ te close | “Th VS IN is on own Wwotels he ies es
‘eee Tes, Pree He just Hotel
Molatets will be orsofally citeol.” Governor
“MIE De WINE is ret pellevoina his Uh laws, and
__alserininatng ainst PTT ACTS , th US denying
——— YS. Yue Lacess. of rewsplacing us ind den fp
—___ fe) Plec@tious. CANVIIONM hy ten
onment causin ng psyche logical

stess and poss ‘ble piysi-al harm of wy which ‘S

_ Bxeess; be. Tanishment® hob
hich, Chimingles to. Cruel ody un oT peg &)

to He ulhinate degree. ae Unusual. Peaishment -

 
q ;
<trd 5 Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 10 of 11 PAGEID #: 31

_. Governments oll over Phe vvordlef ore relessing Prisoners

_ jn Lhe A”ADUN e gustice ond for Ze sake, of wie fd due po.
COVID-19. Lyra Fes furloyghecl UjOOO PtIso77ers,

we Ethopia has teleased 4 O00 ,eve” L797 I” Zwe Caf weves oo.
. Bas xe leased oS, COO our d custo le Lme Je, how. this
asp lays Governor MK. Ty; arid hese $n fact the

_- Foliben sows PIIONC Burn anid 2han Aim. Dy. Ay a7,
California, New Jerse jy llinels have all telessed

_ p/frsoners while /4/, E De WWE hoods NCWS conference's
_ ‘eho wt Lhe VOATIOUS schools thot gave io seckties ON.

. ho io the Koy Scout af Lhe Year. Governor MI} E
_ Bewin t n&edls to it eld seconrtable yor s lack o

a of ection and made... vo the humarie thin id Further
_. he hos Caused the warden ° Lelanon C rrectional
Institution te sell Bis Hepuration by roxy

777 @ vaitulent x«t2ica Jon.

| . holeling captives?

_. Goveaver MIKE DeWINE»s emergency release policy.
have identified less than 1% of eligible condidetes for early release onal

___ resulted. in seventy-dbree (23) prisonets. and twale) staff dead / |
__. Had the Plisons ret been so ovet-Crowded COVID-/7 would net

- he ve sptead se vapldlg, MIKE DeWINE allowed this to happen.
How mony People will have bo.cdie before MIKE De WIME stops

_ thinksy | polities ° We prey the coutt te intervene.

 

ee

_ Respectfully submitted, —

oo ae Po — BTIsle

B, Raison *725 767
Kgs pe we
Case: 1:20-cv-00481-MRB-KLL Doc #: 3 Filed: 06/29/20 Page: 11 of 11 PAGEID #: 32
RELIEF

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES.

The Acfeadonls in Ue DePigsre ate be stadt. |

 

 

 

 

 

 

 

 

 

 

SIGNED THIS 15 _| DAY OF tyne __| 2020

Tra3- SE
SIGNATURE Provan.

t °

States Can,
